Citation Nr: 0723192	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than February 21, 
2005, for the grant of service connection for prostate 
cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and A. T. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to October 
1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March 2006, the veteran withdrew his claim for an earlier 
effective date for the grant of service connection for 
diabetes mellitus.  Therefore, that issue is not before the 
Board.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
"prostate problems" due to herbicide exposure was received 
in January 2004.  In an August 2004 decision, the RO denied 
service connection for prostate problems.  

2.  In March 2005, the veteran submitted a notice of 
disagreement (NOD) and evidence showing a diagnosis of 
prostate cancer on February 21, 2005.  The RO granted service 
connection for prostate cancer effective February 21, 2005, 
the date of his first diagnosis.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 21, 
2005, for the grant of service connection for prostate cancer 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case represents a very unusual question regarding the 
effective date of an award of service connection. 

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in October 1971 and filed his first 
claim for service connection for prostate problems due to 
herbicide exposure in January 2004, more than one year after 
leaving service.  In an August 2004 rating decision, the RO 
denied service connection for prostate problems.  

The veteran filed an NOD in March 2005, showing that 
subsequent to his January 2004 claim, he had been diagnosed 
with prostate cancer.  In a March 2005 rating decision, the 
RO granted service connection for prostate cancer, effective 
February 21, 2005, the date of the veteran's diagnosis.  

The provisions of 38 C.F.R. § 3.400(b)(2) specifically 
provide that the effective date of an award of compensation, 
based on an original claim, will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later 
(emphasis added).  

In this usual case, the veteran filed for service connection 
for this disorder prior to being diagnosed with prostate 
cancer.  Simply stated, as clarified by the veteran at his 
hearing, the veteran was having prostate problems before 
February 21, 2005, and appears to have been concerned that he 
had prostate cancer.  Based on these concerns, he filed a 
claim before being diagnosed with cancer.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).   

In this case, the presumption of service incurrence under 38 
C.F.R. § 3.307(a)(6) takes the place of parts (2) and (3) of 
the requirements cited above, but not part (1), a medical 
diagnosis of a current disability is still required.   

Unfortunately, under the law, entitlement "arose" when the 
veteran was diagnosed with prostate cancer on February 21, 
2005, and he filed his original claim for service connection 
for prostate problems in January 2004.  

February 21, 2005, is the later of the two dates.  

At his June 2006 travel Board hearing, the veteran argued 
that even though he was not diagnosed with prostate cancer 
until February 21, 2005, he should receive compensation for 
an earlier period because he had "prostate problems".  

The Board has considered whether the veteran should have been 
service connected for prostate problems before he was service 
connected for prostate cancer.  Diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.  § 
3.309(e).  

It is important to understand that this law does not support 
a medical finding that any prostate disorder a veteran should 
have (even if he or she finally develops prostate cancer) 
should be service connected.  It is a legal presumption, 
nothing more.

"Prostate problems" cannot be service connected under the 
herbicide exposure presumptions.  Additionally, there is no 
evidence of record to indicate that service connection for 
the veteran's prostate problems can be established on a 
direct basis.  

Simply stated, the veteran's prostate disability was not 
eligible for service connection until he was diagnosed with 
prostate cancer on February 21, 2005, because prostate cancer 
is one of the diseases that fall under the herbicide exposure 
presumption and "prostate problems" are not.  

It is important for the veteran to understand that service 
and post-service medical records in this case provide 
evidence against a finding that the prostate disorder is 
related to service, indicating a disorder that began many 
years after service with no connection to service.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Simply stated, without the legal presumption, his claim of 
service connection would fail.  Without the presumption, the 
evidence in this case was lead to the conclusion that the 
disorder began many years after service with no connection to 
service over 30 years earlier.  The legal presumption does 
not exist until the disorder listed within the law is 
diagnosed.  As a result, until he has a diagnosis of prostate 
cancer, a claim can not be granted for service connection for 
any disorder based on the medical evidence of record.      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letters 
dated in August 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, a VCAA letter was sent in August 2005.  Additionally 
a VCAA notice letter was sent in April 2004, prior to the 
original denial of service connection for prostate problems.  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The August 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2005 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the March 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An effective date earlier than February 21, 2005, for the 
grant of service connection for prostate cancer is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


